This is an appeal from a judgment fixing alimony pendente lite as follows, to wit: "That the plaintiff, Mrs. John J. Beiger, have judgment against defendant John J. Beiger, her husband, for alimony for the support of *Page 105 
herself and her two minor children in the sum of $100 per month, if she vacates the marital premises on Robert and Willow streets; and $75 per month, if the defendant moves from said premises and provides same as a home for plaintiff and her children; the first payment of alimony to be due on July 1st, 1929."
The evidence shows that defendant's net income is $168 per month, out of which he spends about $47 for food, and (say) $25 for rent; leaving him therefore with less than $100 to meet award for alimony, fixed as above set forth.
Our conclusion is that the amounts allowed by the district judge are too high and should be reduced to $80 and $60, respectively.
                             Decree.
For the reasons assigned, the judgment appealed from is amended by reducing the alimony allowed plaintiff to $80 per month if she vacates the marital premises on Robert and Willow streets, and $60 per month if the defendant moves from premises and provides same as a home for plaintiff and her children. And as thus amended the judgment is affirmed. Cost of appeal to be paid by plaintiff.